            Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 MACK TRUCKS, INC.,

      Plaintiff,

 v.                                                 Civil Action No.: GLR-19-1421

 INTERNATIONAL UNION UNITED
 AUTOMOBILE AEROSPACE AND
 AGRICULTURAL IMPLEMENT
 WORKERS OF AMERICA, UAW, et al.,

      Defendants.

                             MEMORANDUM OPINION

        THIS MATTER is before the Court on Defendants International Union, United

Automobile Aerospace and Agricultural Implement Workers of America, UAW, UAW

Local 171, and UAW Local 2301’s (collectively, the “Union”) Rule 12(b)(1) Motion to

Dismiss (ECF No. 31). 1 The Motion is ripe for disposition, and no hearing is necessary.

See Local Rule 105.6 (D.Md. 2018). For the reasons set forth below, the Court will grant

the Motion.

                                I.     BACKGROUND

        Plaintiff Mack Trucks, Inc. (“Mack”) manufactures and distributes heavy-duty

trucks nationwide. (Compl. ¶ 1, ECF No. 1). International Union, United Automobile

Aerospace and Agricultural Implement Workers of America, UAW (“UAW”) is an


        1
        Also pending are Plaintiff Mack Truck, Inc.’s Motion for Summary Judgment
(ECF No. 29) and the Union’s Cross-Motion for Summary Judgment (ECF No. 33).
Because the Court concludes that it lacks subject matter jurisdiction, the Court will deny
both Motions as moot.
         Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 2 of 13



unincorporated labor organization that represents employee-members throughout the

United States, including Maryland. (Id. ¶ 2). UAW Local No. 171 (“Local 171”) and UAW

Local 2301 (“Local 2301”) are—as their names suggest—local UAW unions with offices

in Hagerstown and Elridge, Maryland, respectively. (Id. ¶¶ 3–4).

        UAW and Local 171 are the duly designated representatives of several units of

Mack employees in the Hagerstown facility for collective bargaining purposes. (Id. ¶ 5).

UAW and Local 2301 are the duly designated representatives of all warehouse employees

at Mack’s Baltimore facility for collective bargaining purposes. (Id. ¶ 6). Periodically,

Mack and UAW negotiate collective bargaining agreements establishing the terms and

conditions of all represented employees, which are memorialized in a Mack Master

Agreement (the “Master Agreement”). (Id. ¶ 7). To the extent the local unions need to

negotiate a supplemental agreement governing issues specific to their employees (the

“Local Agreement”), they may do so. (Id. ¶ 8). The Local Agreement runs concurrently

with the Master Agreement (collectively, the “Bargaining Agreement”). (Id.). The last

Bargaining Agreement was effective from October 2, 2016 through October 1, 2019. (Id.

¶ 7).

        At issue in this case is a provision in the Bargaining Agreement that requires Mack

to pay the salaries of full-time union representatives, some of whom are also eligible for

overtime compensation, even though the representatives do not perform any services on

Mack’s behalf and are not supervised or otherwise controlled by Mack (the “Salary




                                             2
           Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 3 of 13



Provision”). 2 (Id. ¶¶ 18–23). Mack alleges that the Salary Provision exposes Mack to

criminal prosecution for violation of § 302(a) of the Labor Management Relations Act

(“LMRA”), 29 U.S.C. § 186, which makes it unlawful “for any employer . . . to pay, lend,

or deliver, or agree to pay, lend, or deliver any money or other thing of value—(1) to any

representative of any of his employees who are employed in an industry affecting

commerce.” Mack also alleges that § 302(b)(1) of the LMRA prohibits the Union from

receiving such payments. 3 (Id. ¶¶ 12–13, 25–29).

       In March 2019, several months before the collective bargaining negotiations were

set to begin, Mack informed the Union of its stance on the Salary Provision. (Id. ¶ 13; Eblin

Decl. ¶ 16, ECF No. 31-2 ). The Union consulted with its legal counsel and informed Mack

that it believed the Salary Provision was lawful under § 302. (Compl. ¶ 13).

       On May 14, 2019, Mack sued the Union. (ECF No. 1). The two-count Complaint

seeks declaratory and injunctive relief pursuant to § 302 of the LMRA and the Declaratory

Judgment Act, 28 U.S.C. § 2201(a). (Compl. ¶¶ 24–37). Specifically, Mack seeks a judicial

declaration that “all provisions of the Mack Master and the Hagerstown and Baltimore

Local Supplemental Agreements obligating Mack to pay the wages of full-time union




       2
         Of notable exception are three committeepersons in Baltimore who are considered
“working representatives” because they do perform regular jobs for Mack; however, they
continue to be paid their regular rate when they function as union representatives. (Compl.
¶ 22).
       3
         Section 302(b)(1) of the LMRA makes it unlawful “for any person to request,
demand, receive, or accept, any payment, loan, or delivery of any money or other thing of
value prohibited by subsection (a).”
                                             3
        Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 4 of 13



representatives are in conflict with LMRA Sections 302, and that ongoing compliance with

these provisions is prohibited by LMRA Section 302.” (Id. at 8).

       In August 2019—three months after Mack filed suit—the collective bargaining

negotiations began. (Eblin Decl. ¶ 19). The parties exchanged several proposals and

counterproposals regarding the Salary Provision but were unable to reach an agreement on

that issue and several “close out” proposals relating to members’ 401K plans, health

benefits, and cost of living adjustments. (Id. ¶¶ 20–33). In response, the Union went on

strike on October 12, 2019. (Id. ¶ 33).

       On October 24, 2019, the parties reached an agreement on the “close out” proposals

and finalized an agreement (the “Side Letter Agreement”) under which Mack agreed to

continue paying full-time union representatives their salaries unless “there is a final court

determination (after exhaustion of all appeals) that the current Union [r]epresentation

language is not compliant with federal law.” (Id. ¶¶ 36–38; Eblin Decl. Ex. 14 [“Side Letter

Agreement”] at 1–2, ECF No. 31-2). The Union ended the strike on October 25, 2019 and

voted to approve the new Bargaining Agreement on November 3, 2019 (the “2019

Bargaining Agreement”). (Eblin Decl. ¶ 38).

       The Union filed its Motion to Dismiss for lack of subject matter jurisdiction on

February 28, 2020. (ECF No. 31). Mack filed an Opposition on March 13, 2020. (ECF No.

32). The Union filed a Reply on June 19, 2020. (ECF No. 35).

       On July 1, 2020, the parties jointly petitioned the Court for, and received, permission

to file supplemental briefs to address decisions from two other district courts in parallel

litigation between the parties in Mississippi and Virginia. (ECF Nos. 36, 37). Mack filed a

                                              4
        Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 5 of 13



Surreply in opposition to the Motion on July 15, 2020. (ECF No. 39). On July 29, 2020,

the Union filed a Response to Mack’s Surreply. (ECF No. 40).

                                   II.    DISCUSSION

A.     Standard of Review

       Federal Rule of Civil Procedure 12(b)(1) governs motions to dismiss for lack of

subject matter jurisdiction. A defendant challenging a complaint under Rule 12(b)(1) may

advance a “facial challenge, asserting that the allegations in the complaint are insufficient

to establish subject matter jurisdiction, or a factual challenge, asserting ‘that the

jurisdictional allegations of the complaint [are] not true.’” Hasley v. Ward Mfg., LLC, No.

RDB-13-1607, 2014 WL 3368050, at *1 (D.Md. July 8, 2014) (alteration in original)

(quoting Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009)).

       When a defendant raises a facial challenge, the Court affords the plaintiff “the same

procedural protection as he would receive under a Rule 12(b)(6) consideration.” Kerns,

585 F.3d at 192 (quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). As such,

the Court takes the facts alleged in the complaint as true and denies the motion if the

complaint alleges sufficient facts to invoke subject matter jurisdiction.

       With a factual challenge, the plaintiff bears the burden of proving the facts

supporting subject matter jurisdiction by a preponderance of the evidence. U.S. ex rel.

Vuyyuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009). In determining whether the plaintiff

has met this burden, the Court “is to regard the pleadings’ allegations as mere evidence on

the issue, and may consider evidence outside the pleadings without converting the

proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac R. Co.

                                              5
        Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 6 of 13



v. United States, 945 F.2d 765, 768 (4th Cir. 1991) (citing Adams, 697 F.2d at 1219).

Nevertheless, the Court applies “the standard applicable to a motion for summary

judgment, under which the nonmoving party must set forth specific facts beyond the

pleadings to show that a genuine issue of material fact exists.” Id. (citing Trentacosta v.

Frontier Pac. Aircraft Indus., Inc., 813 F.2d 1553, 1559 (9th Cir. 1987)). The movant

“should prevail only if the material jurisdictional facts are not in dispute and the [movant]

is entitled to prevail as a matter of law.” Id. (citing Trentacosta, 813 F.2d at 1558). Unlike

under the summary judgment standard, however, the Court is permitted to decide disputed

issues of fact, Kerns, 585 F.3d at 192, and weigh the evidence, Adams, 697 F.2d at 1219.

B.     Analysis

       The Declaratory Judgment Act provides that “[i]n a case of actual controversy . . .

any court . . . may declare the rights and other legal relations of any interested party seeking

such declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

A district court has jurisdiction to issue a declaratory judgment (1) if there is a case or

controversy within the confines of Article III of the United States Constitution and (2)

where the court, in its discretion, is satisfied that declaratory relief is appropriate. White v.

Nat’l Union Fire Ins. Co. of Pittsburgh, 913 F.2d 165, 167 (4th Cir. 1990).

       Article III’s case or controversy requirement includes the doctrines of standing,

ripeness, and mootness. Bryant v. Cheney, 924 F.2d 525, 529 (4th Cir. 1991). However,

“[t]he doctrines of ripeness and standing have largely blurred in declaratory judgment

action[s],” even though standing focuses on who can sue and ripeness implicates the

“appropriate timing of judicial intervention.” Maryland v. United States, 360 F.Supp.3d

                                               6
        Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 7 of 13



288, 305 (D.Md. 2019) (citing 13B Charles Alan Wright & Arthur R. Miller, Federal

Practice & Procedure § 3532.5 (3d ed. 2018)).

       Because “standing and ripeness boil down to the same question,” the test for a “case

or controversy” in declaratory actions is whether the dispute is “definite and concrete,

touching the legal relations of parties having adverse legal interests.” MedImmune, Inc. v.

Genentech, Inc., 549 U.S. 118, 127, 128 n.8 (2007) (citing Aetna Life Ins. Co. v. Haworth,

300 U.S. 227, 240–41 (1937)). Thus, to maintain a declaratory action, the facts alleged

must establish that there is a “substantial controversy, between parties having adverse legal

interests, of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.” Id. 127 (quoting Md. Cas. Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941)

(internal quotation marks omitted)). This standard distinguishes a justiciable controversy

“from a difference or dispute of a hypothetical or abstract character, from one that is

academic or moot.” Aetna, 300 U.S. at 240.

       Here, the Union argues that this Court lacks subject matter jurisdiction because there

is no “real and substantial” controversy “of sufficient immediacy” between the parties. The

Union notes that Mack has been paying salaries to full-time union representatives without

legal consequences for decades and asserts that Mack’s willingness to continue those

payments underscores the imaginary or speculative threat—criminal prosecution—Mack

“conjured up” for litigation purposes.

       Conversely, Mack asserts that it has alleged specific substantive violations of

§§ 302(a) and (b), which have caused direct injury to Mack in a “particularized and

concrete” manner, insofar as Mack is contractually required to pay full-time union

                                             7
           Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 8 of 13



representatives in excess of one million dollars annually, even though they perform no

work for Mack. Mack argues that this injury is “fairly traceable” to the Union’s conduct in

“insisting” that Mack pay full-time union representatives as the price for reaching a new

collective bargaining agreement and terminating a two-week strike, which further injured

Mack by forcing it to temporarily shut down operations. Mack further argues that the

parties have adverse legal interests that could not be resolved during negotiations but are

redressable by a favorable decision from this Court. 4 At bottom, however, Mack has not

identified a justiciable controversy conferring this Court with subject matter jurisdiction to

issue a declaratory judgment.

       In its Complaint, Mack alleges that paying full-time union representatives pursuant

to the Salary Provision constitutes a violation of §§ 302(a) and (b), thereby exposing Mack

to criminal prosecution. Thus, Mack essentially identifies “possible criminal prosecution”

as its injury. (See Compl. ¶ 29). This injury is, by its very terms, the sort of “conjectural or



       4
         Mack also argues that this Court has subject matter jurisdiction under § 302(e) of
the LMRA, which vests district courts with jurisdiction “to restrain violations” arising
thereunder. Section 302 provides, in relevant part: “The district courts of the United States
and the United States courts of the Territories and possessions shall have jurisdiction, for
cause shown, and subject to the provisions of section 381 of title 28 (relating to notice to
opposite party) to restrain violations of this section.”
        This argument misses the mark. While it is true that district courts have the authority
to restrain violations arising under § 302, Mack fails to cite a single case—and the Court
is unaware of any—holding that § 302(e) supersedes the case or controversy requirement
imposed by Article III. Thus, alleged violations arising under § 302 must be presented to
the court in an actual case or controversy—not by way of academic exercises or
hypothetical scenarios—as required by Article III. To the extent a justiciable action exists,
the court may adjudicate the controversy and, where appropriate, restrain violations
consistent with § 302(e). However, § 302(e) does not bestow subject matter jurisdiction
where it does not otherwise exist under Article III.
                                               8
        Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 9 of 13



hypothetical” injury that Article III prohibits federal courts from considering even in the

realm of declaratory judgment actions. See Lujan v. Defenders of Wildlife, 504 U.S. 555,

560 (1992); see also MedImmune, 549 U.S. at 126–27. As set forth in Lujan, standing only

exists when a plaintiff has suffered an “injury in fact” that is “concrete and particularized,”

“actual or imminent” and “fairly traceable to the challenged action of the defendant” such

that it can be “redressed by a favorable decision.” 504 U.S. at 560. The possibility that

Mack may be prosecuted —at some unknown time in the future, if ever—for violating §

302 is neither actual nor imminent. As a result, this alleged injury does not establish Mack’s

standing to sue. See Holland v. Consol Energy, Inc., 781 F.App’x 209, 212 n.1 (4th Cir.

2019) (quoting Summers v. Earth Island Inst., 555 U.S. 488, 497 (2009) (explaining that

“although the Declaratory Judgment Act is a means to resolve a controversy prior to an

actual injury, it doesn’t eliminate the requirement that the injury be imminent, which ‘is a

hard floor of Article III jurisdiction that cannot be removed by statute’”).

       This point is underscored by the undisputed fact that Mack has been paying union

representatives’ full-time salaries for decades without experiencing (or encountering)

criminal prosecution under § 302. As the Union notes, Mack’s first Bargaining Agreement

with Local 171 was signed in 1962 and allowed at least one union representative to spend

forty hours per week performing union activities while receiving a full salary from Mack.

(Eblin Decl. ¶ 6). Subsequent Bargaining Agreements have expanded the number of union

representative who receive a full-time salary despite performing union duties only. (Id. ¶¶

7–9). This practice has been occurring for years without incident, and it appears that the



                                              9
       Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 10 of 13



only change in circumstance is Mack’s desire to discontinue the payments, not the threat

of criminal prosecution.

       The United States District Court in West Virginia and the Northern District of

Mississippi made similar observations in cases involving Mack’s parent company, Volvo,

where Volvo objected to the continued payment of full-time union representatives’ salaries

as violative of § 302 and sought a declaratory judgment nearly identical to the one Mack

seeks here. See Volvo Grp. N. Am., LLC v. Int’l Union United Auto. Aerospace & Agric.

Implement Workers of Am. (“Volvo II”), No. 7:19-CV-00419, 2020 WL 1541376, at *3

(W.D.Va. Mar. 31, 2020) (concluding that “Volvo has not supported its allegation that

continued payments under the [Collective Barganining Agreement] put it at risk of criminal

prosecution” and noting that “as defendants have pointed out, the CBA provisions at issue

have been in agreements between Volvo and UAW for years.”); see also Volvo Grp. N.

Am., LLC v. Int’l Union United Auto. Aerospace & Agric. Implement Workers of Am.,

UAW (“Volvo I”), No. 3:19CV119-NBB-RP, 2020 WL 1467751, at *4 (N.D.Miss. Mar.

26, 2020) (noting that “Volvo or a Volvo-affiliated company has been making payments

to full-time union representatives . . . in accordance with like CBA provisions on a

continuous basis for nearly forty years” and that Vovlo did not allege “that it or any of its

affiliated companies has ever been prosecuted or threatened with prosecution under Section

302”). Both cases were ultimately dismissed for lack of subject matter jurisdiction. Volvo

I, 2020 WL 1467751, at *4; Volvo II, 2020 WL 1541376, at *4.

       Perhaps recognizing the futility of its “criminal prosecution” argument, Mack

asserts in its Opposition that “[a]lthough the Complaint makes reference to the possibility

                                             10
        Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 11 of 13



of criminal prosecution, the ‘primary injury’ in fact . . . is the ongoing contractual

obligation, coerced by the Union’s strike, to pay full-time Union representatives who do

no work for Mack more than one million dollars per year.” (Pl.’s Mem. Opp’n Defs.’ Mot.

Dismiss [“Pl.’s Opp’n”] at 11, ECF No. 32). This argument fails on two grounds.

       Procedurally, Mack may not amend the injury alleged in its Complaint through its

Opposition to the Motion to Dismiss. See Zachair, Ltd. v. Driggs, 965 F.Supp. 741, 748

n.4 (D.Md. 1997) aff’d, 141 F.3d 1162 (4th Cir. 1998) (explaining that a plaintiff is “bound

by the allegations contained in its complaint and cannot, through the use of motion briefs,

amend the complaint”). Moreover, the “contractual obligation” that Mack cites as its

injury—the Salary Provision in the 2019 Bargaining Agreement—was adopted on

November 3, 2019, five months after Mack filed its Complaint. If Mack’s injury did not

exist when Mack commenced this litigation, it does not have standing to sue. See Friends

of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 170 (2000) (“[I]f a

plaintiff lacks standing at the time the action commences, the fact that the dispute is capable

of repetition . . . will not entitle the complainant to a federal judicial forum.”).

       Substantively, even assuming that the “contractual obligation” injury was

adequately plead, the injury is not fairly traceable to the Union’s conduct. To the contrary,

it appears that Mack’s alleged injury is of its own making. The most recent Barganing

Agreement expired in October 2019—several months after Mack concluded that the Salary

Provision violated § 302. During the bargaining negotiations, Mack rejected the Union’s

offers to reduce representatives’ full-time work schedule so that they could perform work

for Mack, (see Eblin Decl. ¶¶ 20–23), instead insisting on, and ultimately obtaining, a Side

                                               11
        Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 12 of 13



Letter Agreement under which the parties left the Salary Provision intact, (id. ¶¶ 24, 32).

Mack cannot agree to, if not insist on, the inclusion of an allegedly illegal Salary Provision

in its Bargaining Agreement, then claim that the Union is to blame for any resulting injury.

       At bottom, irrespective of whether Mack’s injury is the threat of criminal

prosecution or the “ongoing” contractual obligation requiring it to pay representatives a

full-time salary, neither establishes Mack’s standing to sue. Because Mack has not

identified an actual or imminent injury, it also fails to establish the ripeness of this dispute,

and the Court need not analyze this dispute through MedImmune’s “case or controvery”

test. See, e.g., Holland, 781 F.App’x at 214 n.2 (concluding that because plaintiff had not

suffered an injury in fact, there was no need to analyze ripeness or whether there was an

“actual controversy” for purposes of the Declaratory Judgment Act).

       This dispute is, at best, a hypothetical one, which the Court is prohibited from

resolving by way of an opinion that would be purely advisory. See Shenandoah Valley

Network v. Capka, 669 F.3d 194, 201 (4th Cir. 2012) (explaining that “Article III’s case-

or-controversy requirement limit[s] the business of federal courts to questions presented in

an adversary context and in a form historically viewed as capable of resolution through the

judicial process”) (internal quotation marks omitted).




                                               12
       Case 1:19-cv-01421-GLR Document 41 Filed 09/03/20 Page 13 of 13




                                III.   CONCLUSION

      For the foregoing reasons, the Court will grant Defendants International Union,

United Automobile Aerospace and Agricultural Implement Workers of America, UAW,

UAW Local 171, and UAW Local 2301’s Rule 12(b)(1) Motion to Dismiss (ECF No. 31).

A separate Order follows.

Entered this 3rd day of September, 2020.



                                                       /s/              __.
                                           George L. Russell, III
                                           United States District Judge




                                             13
